Name: 88/652/ECSC: Decision of the Representatives of the Governments of the Member States meeting within the Council, and of the Commission of 21 December 1988 extending the arrangements applicable to trade with Yugoslavia in products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  trade;  European construction;  political geography
 Date Published: 1988-12-31

 Avis juridique important|41988D065288/652/ECSC: Decision of the Representatives of the Governments of the Member States meeting within the Council, and of the Commission of 21 December 1988 extending the arrangements applicable to trade with Yugoslavia in products covered by the ECSC Treaty Official Journal L 367 , 31/12/1988 P. 0078 - 0078DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL, AND OF THE COMMISSION of 21 December 1988 extending the arrangements applicable to trade with Yugoslavia in products covered by the ECSC Treaty (88/652/ECSC) (88/652/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, AND THE COMMISSION, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas the first stage of the trade arrangements laid down by the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Socialist Federal Republic of Yugoslavia, of the other part (1), signed in Belgrade on 2 April 1980, came to an end on 31 March 1988; Whereas, pending the conclusion and entry into force of the Protocol determining arrangements for trade with Yugoslavia in products covered by the ECSC Treaty beyond that date, the arrangements which the Community currently applies under the Agreement should be extended, HAVE DECIDED AS FOLLOWS: Article 1 The trade arrangements established by Article 3 of the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Socialist Federal Republic of Yugoslavia, of the other part, signed in Belgrade on 2 April 1980 shall remain applicable until the entry into force of the Protocol establishing future trade arrangements in accordance with Article 12 of the Agreement. Article 2 This Decision shall enter into force on 1 January 1989. Member States and the Commission shall take the measures necessary to implement this Decision. Done at Brussels, 21 December 1988. On behalf of the Governments of the Member States The President V. PAPANDREOU For the Commission Jacques DELORS (1) OJ No L 41, 14. 2. 1983, p. 113.